Citation Nr: 0732491	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-41 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for left knee, 
status post ACL/meniscal tear, currently assigned a 10 
percent disability evaluation.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include as secondary to a service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1991 to June 
1993.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The issue of entitlement to an increased evaluation for left 
knee, status post ACL/meniscal tear is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service 
connection for a right knee disorder as secondary to the 
service-connected left knee disorder.

2.  Some of the evidence received since the March 1996 rating 
decision bears directly or substantially upon the issue of 
entitlement to service connection for a right knee disorder, 
is not duplicative or cumulative in nature and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The preponderance of the competent medical evidence of 
record demonstrates that a current right knee disorder was 
not linked to the service-connected left knee disability nor 
to the veteran's military service.




CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which denied entitlement 
to service connection for right knee disorder as secondary to 
the service-connected left knee disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the March 1996 rating 
decision is new and material, and the claim for service 
connection for right knee disorder as secondary to the 
service-connected left knee disorder has been is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A right knee disorder was not incurred in active service, 
is not related to the service-connected disability of a left 
knee disorder, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a December 
2004 VCAA letter informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the December 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came subsequent to complete 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In the recently decided case Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims (the Court) specifically addressed notice requirements 
in the context of a veteran's request to reopen a previously 
and finally denied claim. The Court found that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim, and must provide notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were not found in the previous denial.  With respect to the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for a right knee 
disorder as secondary to the service-connected left knee 
disorder, as the Board finds below that new and material 
evidence has been received, any deficiency as notifications 
as set out in Kent, above, are not prejudicial to the 
appellant.  

The Court has issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the reopened claim of entitlement to service 
connection for a right knee disorder claims in the December 
2004 VCAA letter, and was provided with notice of the types 
of evidence necessary to establish any disability rating 
and/or the effective date in the a March 2006 letter.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

New and material evidence to reopen a claim for service 
connection for a right knee disorder, to include as secondary 
to service-connected left knee disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a non-service-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at  57.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

The Board observes that the veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied by the RO in rating decisions dated in 
December 1993, December 1994 and in March 1996.  The veteran 
was notified of these decisions and of his appellate rights.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2004, the veteran essentially requested that his 
claim for service connection for a right knee disorder as 
secondary to the service-connected left knee disorder be 
reopened and granted.  Instead, the June 2005 rating decision 
denied granting the veteran's claim.  The requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for a right knee disorder as secondary to 
the service-connected left knee disorder.

The evidence of record at the time of the March 1996 rating 
decision which denied service connection for a right knee 
condition consisted of statements from the veteran, service 
medical records, a report of a VA general medical examination 
and a letter from a private physician.  The service medical 
records were silent as to complaints of, diagnosis of or 
treatment for any right knee problems.  At the time of an 
August 1993 VA examination, the veteran reported that he 
started experiencing soreness in his right knee due to muscle 
strain.  The pertinent diagnosis was history of arthralgia of 
the right knee which was probably a muscle strain.  In 
February 1995, a private physician noted that the veteran 
experienced a medial meniscus tear in the right knee in May 
1995.  The examiner opined that there was no direct 
correlation between a left knee injury and the veteran's 
right knee problems.  The physician noted that, while 
increased stress on the right knee might have been the cause 
of the tear, an episode described as occurring at work was 
much more likely the cause of the meniscus tear.  The 
examiner found that the veteran did not have a claim for 
right knee problems in relationship to his service-connected 
left knee disability.  The RO denied the claim of entitlement 
to service connection for a right knee condition as secondary 
to the service-connected left knee disability as there was no 
competent evidence of record which links the right knee 
disorder to the service-connected left knee disability.  The 
veteran was informed of the March 1996 rating decision in 
April 1996.  He did not appeal the decision which became 
final.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The evidence associated with the claims file subsequent to 
the March 1996 rating decision includes private medical 
records from May 1995 to November 1995 and April 2005 to May 
2005, a report of a June 2005 VA examination as well as the 
veteran's own statements in January, March, and November 
1995.  

The majority of the private clinical records are new but not 
material.  The records demonstrate complaints of and 
treatment for right knee problems but do not indicate in any 
way that a right knee problem was caused by the service-
connected left knee disability nor do the records link 
currently existing right knee problems directly to the 
veteran's active duty service.  The records reference a post-
service injury to the right knee which occurred in May 1995.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material. Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Board does find that one of the private clinical records 
associated with the claims file subsequent to the March 1996 
rating decision which denied service connection for a right 
knee condition satisfies the definition of new and material.   
A May 2005 private clinical record reveals the veteran 
complained of knee problems including compensating pain in 
the right knee.  The pertinent assessment was right knee pain 
which was probably early chondromalacia and secondary to 
favoring the left knee.  This evidence is new as it was not 
of record at the time of the prior final denial.  It is also 
material as it provides a competent link between the claimed 
right knee disorder and the service-connected left knee 
disability.  

The Board finds that the May 2005 private clinical record 
which was received subsequent to the March 1996 rating 
decision bears directly or substantially upon the issue of 
entitlement to service connection for a right knee 
disability, is not duplicative or cumulative in nature and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board will now adjudicate the re-opened claim of 
entitlement to service connection for a right knee disorder 
on a de novo basis.  The Board finds that there is no 
prejudice to the appellant by the Board proceeding to address 
the merits of this claim in this decision.  As discussed 
above, VA has already met all notice and duty to assist 
obligations to the appellant under the law. Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee disorder on a direct basis.  The veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of a right knee disorder.  The veteran has not 
alleged that he injured his right knee during active duty.  
There is no competent evidence of record which links a 
currently existing right knee disorder to the veteran's 
active duty service on a direct basis.  

The veteran has argued that his right knee disorder is 
secondary to his service-connected left knee disability.  As 
a lay person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a right knee disability as being secondary to the service-
connected left knee disability  is without probative value. 

There is some competent evidence of record which supports the 
veteran's claim.  As noted above, a private clinical record 
dated in May 2005 includes a pertinent assessment of right 
knee pain, probably early chondromalacia patella and 
secondary to favoring the left knee.  

Outweighing the probative value of the December 2005 private 
clinical record is the report of a June 2005 VA neurological 
examination.  It was noted that the veteran had a medial 
meniscus tear in May 1995 and that he was complaining of pain 
at that time of the examination.  The pertinent diagnosis was 
that it was unlikely that the veteran's right knee condition 
was related to any service-connected condition.  This was due 
to the fact that the veteran had a separate, post-service 
accident, to his right knee and that medical records were 
negative for in-service injury to the right knee.  The 
examiner found that the right knee disorder was due to a 
post-service work-related injury.  This examiner had access 
to and had reviewed all the evidence in the claims file when 
forming his opinion.  

Also outweighing the probative value of the May 2005 private 
clinical record which links the right knee disorder to the 
left knee disorder is the report of a March 2006 VA 
examination.  The examiner noted that the veteran reported he 
was pushing something in 1994 when he heard a pop in his 
right knee.  The veteran sought workmen's compensation for 
the right knee problem.  He reported episodic pain and giving 
out of the knee.  A medial meniscus tear was diagnosed after 
arthroscopic surgery in October 1995.  The veteran continued 
to have bilateral knee pain, left more than right.  After 
physical examination, the examiner found that the veteran did 
not have any signs of degenerative changes but there was a 
suggestion of very mild chondromalacia patellae.  The 
examiner opined that there was no direct or indirect 
relationship between the veteran's right knee problem and the 
service-connected left knee.  The examiner noted that the 
medical history as provided by the veteran demonstrated a 
clear-cut sudden onset of right knee pain and a diagnosis of 
clear-cut medial meniscus tear.  The examiner found that the 
right knee medial meniscus tear was totally unrelated to the 
service-connected left knee.  The examiner noted that 
chondromalacia patellae was a baseline finding presently and 
in the past for the right knee and that chondromalacia was 
not a disease, but rather a reversible condition which was 
painful.  The Board places great probative weight on this 
opinion as it was based on a review of all the evidence of 
record in the claims file and was supported by the objective 
evidence in the claims file. 

While not as probative as the above reference reports of VA 
examinations, the Board also notes that a private physician 
promulgated a letter in December 1995 wherein he opines that 
the veteran's right knee disorder was not linked to the 
service-connected left knee disorder but rather was due to a 
post-service job injury.  It is not apparent upon what basis 
this examiner formed his opinion.  While not as much 
probative weight is accorded this evidence due to a lack of 
review of the claims file, it also weighs against the claim.  

The Board finds that the preponderance of the competent 
evidence of record weighs against a finding that a right knee 
disorder was linked to the service-connected left knee 
disability.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a right knee disorder as 
secondary to the service-connected left knee disorder is not 
warranted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
as secondary to the service-connected left knee disorder is 
reopened, and to this extent only, the appeal is granted.

Service connection for right knee disorder is not warranted.  
The appeal is denied.


REMAND

The veteran has claimed that his service-connected left knee 
disability has increased in symptomatology warranting a 
rating in excess of the 10 percent currently assigned.  

When he was examined by VA in March 2006, the examiner 
determined the range of motion of the left knee was from 0 to 
110 degrees but there was insufficient discussion of  
functional loss due to pain upon motion.  See 38 C.F.R. §§  
4.40, 4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet.  
App. 202, 207-08 (1995).  The last examination to address  
range of motion and/or functional loss was performed in June 
2005.  Since that time, the range of motion of the left knee 
has decreased as demonstrated by the report of the March 2006 
VA examination.  It is not apparent to the Board if the 
results of the June 2005 VA examination are still 
representative of the veteran's functioning when compared to 
the reduce range noted in March 2006.  Another VA examination 
is therefore warranted.   See 38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.326; see also Green v.  Derwinski, 1 Vet. App. 
121, 124 (1991).   



Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination by 
a physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the veteran's service-
connected left knee disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain. To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


